Citation Nr: 1033790	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-31 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision and February 2008 
notice of decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In July 2010, the Veteran testified at a hearing before the 
Board, seated at the RO (Travel Board hearing).  A transcript was 
procured and is included in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is required before 
the respective issues on appeal are ripe for adjudication upon 
the merits.  38 C.F.R. § 19.9 (2009). 

In reviewing the claims file, the Board notes that there are 
outstanding treatment records that have not been incorporated 
with the claims file.  Specifically, in an August 2007 letter, 
Dr. Jeffrey E. Baylor stated that he had seen the Veteran in his 
office on September 17, 2007 and October 18, 2007, respectively, 
for treatment of his bilateral hearing loss and tinnitus.  He 
indicated that an audiological examination, performed on October 
18, 2007, revealed bilateral moderate-to-severe sensorineural 
hearing loss.  The Board notes that the record does not contain 
any treatment records from Dr. Baylor's office, other than the 
October 2007 letter.  As all records regarding treatment for the 
Veteran's bilateral hearing loss and tinnitus are relevant to the 
Veteran's claims, the AMC/RO must obtain and associate with the 
claims file all pertinent evidence relating to the evaluation or 
treatment for the Veteran's claimed disorders, to include any and 
all treatment records from the offices of Dr. Baylor.  See 38 
U.S.C.A. § 5103A(b)(c) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c) (2009).

Moreover, in a January 2008 VA medical examination report, the VA 
examiner noted interviewing the Veteran and providing an 
audiological examination prior to writing his opinion.  After 
examination, he noted that the Veteran had right sensorineural 
hearing loss, but made no diagnosis regarding hearing in the 
Veteran's left ear, despite left ear puretone threshold readings 
suggesting some hearing impairment.  In writing his findings, the 
examiner noted that he had reviewed the Veteran's service 
treatment records prior to writing his conclusions, but 
specifically stated that he had not reviewed either the Veteran's 
private or VA treatment records.  After review of the records, 
the examiner concluded that the Veteran's hearing loss was less 
likely than not due to noise exposure in service because a 
September 1977 service treatment record indicated normal hearing 
bilaterally.  The Board notes that, in writing his finding, the 
examiner did not note the results of the Veteran's April 1978 
service discharge medical examination.  Moreover, as the examiner 
did not review the private treatment records prior to writing his 
conclusions, he did not consider either an August 2000 private 
treatment record, noting that the Veteran was experiencing 
hearing loss possibly related to noise exposure in service; or 
Dr. Baylor's October 2007 letter.  As the examiner did not make 
any findings regarding the Veteran's claimed left ear hearing 
loss and did not review the entire record prior to writing his 
report, to include evidence supportive of the Veteran's claims, 
the Board finds the examination to be inadequate and requests 
that another be performed.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must request that the Veteran 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who provided 
treatment for his bilateral hearing loss and 
tinnitus disorders, to include Dr. Jeffrey E. 
Baylor, and also any examiner who provide 
treatment since January 2008.  After securing 
the necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant.  

2.  After the above is accomplished, the 
AMC/RO should schedule the Veteran for a VA 
audiological examination.  It is imperative 
that the claims file be made available to the 
examiner for review in connection with the 
examination.  The examiner must review the 
entire claims file, including all private 
treatment records, prior to writing his 
conclusions.  All audiological findings, 
including speech recognition scores using the 
Maryland CNC Test, should be reported.  If 
current hearing loss disability is shown, 
then the examiner should offer an opinion as 
to whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such hearing loss disability is causally 
related to the veteran's active duty service, 
to include noise exposure during service.  
The examiner should also offer an opinion as 
to whether it is at least as likely as not (a 
50% or higher degree of probability) that any 
tinnitus is causally related to the veteran's 
active duty service.  All opinions and 
conclusions expressed must be supported by a 
complete rationale in a report.

3.  After completion of the foregoing and all 
other necessary development, the AMC/RO 
should re-adjudicate the claims.  If the 
benefits sought remain denied, the Veteran 
and his representative must be furnished an 
SSOC and be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


